DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 04/19/2022. Claims 1-20 are pending in the application. Claims 1-4, 9-12, and 17-20 are amended.
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 01/28/2022.
The 101 rejection of claims 17-20 previously set forth in the Non-Final Office Action mailed 01/28/2022 is hereby withdrawn.
The 112(b) rejection of claims 17-20 previously set forth in the Non-Final Office Action mailed 01/28/2022 is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-20 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations recited in claims 1-4, 9-12, and 17-20, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 20180349440 A1) in view of Arya (US 20170371925 A1).

Regarding Claim 1, Le discloses a method comprising: 
receiving a job search query from a device of a user, the job search query including one or more terms ([Fig. 6; [0079]: At operation 602, one or more query terms in a first query are obtained. These query terms may be obtained, for example, as part of a search query entered by a member of a social networking service); 
extracting one or more features from the job search query, the one or more extracted features being derived from the one or more terms (Fig. 5; [0075]: The training component 502 feeds training data 506 comprising, for example, member profile data and member activity data into a feature extractor 508 that extracts one or more features 510 of the information); 
However, Le does not explicitly teach “based on the one or more extracted features, determining, using a machine-learned model of a classifier, whether to rewrite the job search query into a title query used in a title field search process that searches title fields or into a compound query used in a compound search process that searches multiple fields; based on the determining, transmitting the job search query to one of a plurality of query rewriters, the plurality of query rewriters including a title query rewriter and a compound query rewriter; responsive to the transmitting, rewriting, by either the title query rewriter or the compound query rewriter,  the job search query into a corresponding machine-language formatted query; using the corresponding machine-language formatted query, performing, by one or more hardware processors of a search engine, the title field search process or the compound search process to derive results; and causing presentation of the results on the device of the user.”
On the other hand, in the same field of endeavor, Arya teaches based on the one or more extracted features, 
determining, using a machine-learned model of a classifier ([0030]-[0033]: The confidence score is calculated based on machine learning models of two types of training data set… In some embodiments, the confidence score is used by the rewriting module 240 to restrict the amount of results being retrieved from the database 128), whether to rewrite the job search query into a title query used in a title field search process that searches title fields ([0013]: the confidence score reflects the confidence of the system in determining that the term belongs to that mapped category; [0026]: For instance, in an input query of “software engineer,” the term “software engineer” is mapped to the category job title within the database 128) or into a compound query used in a compound search process that searches multiple fields ([0033]: From the example given above, based on the data structure with the corresponding confidence score, the input query of “software engineer Oracle” can be rewritten as: (Title (software engineer” AND company (Oracle) documents [750]). [See also Fig. 3, Fig. 4, Abstract, para [0015], [0026], [0037]-[0045] which describes query data structure representation and how the input query is rewritten based on the generated data structure]); 
based on the determining, transmitting the job search query to one of a plurality of query rewriters (Fig. 5, operation 560 – rewrite the input query; Fig. 8; [0057]: The instructions 824 may further be transmitted or received over a communications network 826; See also para [0024], [0053]), the plurality of query rewriters including a title query rewriter and a compound query rewriter (Fig. 2; [0024]: The query structuring system 200 includes… a rewriting module 240…. It will be appreciated that each module may be implemented as a single module, combined into other modules, or further subdivided into multiple modules. See also para [0033], [0045]); 
responsive to the transmitting, rewriting, by either the title query rewriter or the compound query rewriter,  the job search query into a corresponding machine-language formatted query ([0045]: At operation 560, the rewriting module 240 rewrites the input query based on the generated data structure where the rewritten input query is in a format compatible to a search engine); 
using the corresponding machine-language formatted query, performing, by one or more hardware processors of a search engine, the title field search process or the compound search process to derive results ([0033]: the rewritten query tags each term with its determined category; [0045]: The rewritten input query is sent to the search engine and used to retrieve search results); and 
causing presentation of the results on the device of the user ([0034]: In some embodiments, the rewritten query is presented to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Le to incorporate the teachings of Arya to include “based on the one or more extracted features, determining, using a machine-learned model of a classifier, whether to rewrite the job search query into a title query used in a title field search process that searches title fields or into a compound query used in a compound search process that searches multiple fields; based on the determining, transmitting the job search query to one of a plurality of query rewriters, the plurality of query rewriters including a title query rewriter and a compound query rewriter; responsive to the transmitting, rewriting, by either the title query rewriter or the compound query rewriter,  the job search query into a corresponding machine-language formatted query; using the corresponding machine-language formatted query, performing, by one or more hardware processors of a search engine, the title field search process or the compound search process to derive results; and causing presentation of the results on the device of the user.”
The motivation for doing so would be to rewrite a query based on a generated data structure to capture contextual information about the search query, as recognized by Arya ([0013] of Arya: In various embodiments, a system generates a data structure for a query that captures a holistic representation of a search intent, taking into account query understanding, query rewriting, and query ranking. Such a system addresses the problems of how to capture contextual information about a search query).

Regarding Claim 2, Le discloses the method of claim 1.
Arya further teaches wherein the rewriting the job search query comprises using the title query rewriter to rewrite the job search query into a machine-language format that performs a search of the title fields of job postings (Fig. 2; [0024]: The query structuring system 200 includes… a rewriting module 240…. It will be appreciated that each module may be implemented as a single module, combined into other modules, or further subdivided into multiple modules; Fig. 5; [0045]: At operation 560, the rewriting module 240 rewrites the input query based on the generated data structure where the rewritten input query is in a format compatible to a search engine). See also para [0033], [0045]).

Regarding Claim 3, the combined teachings of Le and Arya disclose the method of claim 1.
 Arya further teaches wherein the rewriting the job search query comprises using the compound query rewriter to rewrite the job search query into a machine-language format that performs a search on the multiple fields of job postings (Fig. 2; [0024]: The query structuring system 200 includes… a rewriting module 240…. It will be appreciated that each module may be implemented as a single module, combined into other modules, or further subdivided into multiple modules; Fig. 5; [0045]: At operation 560, the rewriting module 240 rewrites the input query based on the generated data structure where the rewritten input query is in a format compatible to a search engine). See also para [0033], [0045]).

Regarding Claim 4, the combined teachings of Le and Arya disclose the method of claim 1.
Le further teaches wherein the determining whether to rewrite the job search query into the title query or the compound query comprises applying logistic regression to a vector based on the extracted features ([0077]: Examples of unsupervised learning algorithms include expectation-maximization algorithms, vector quantization, and information bottleneck method. In an example embodiment, a multi-class logistical regression model is used).

Regarding Claim 5, the combined teachings of Le and Arya disclose the method of claim 1.
Le further teaches, further comprising training the machine-learned model of the classifier using job application records, the job application records each indicating at least a previous job search query and a job identifier of a corresponding applied-to job posting ([0072]: In an example embodiment, the confidence score is calculated based on machine learning models of two types of training data sets, including past activities of all members from the member activity and behavior database 222 and the profile data of all members from the profile database 218).

Regarding Claim 6, the combined teachings of Le and Arya disclose the method of claim 5.
Le further teaches wherein the training the machine-learned model of the classifier comprises: 
extracting query features from the job application records including one or more terms of each previous query of the job application records (Fig. 5; [0075]: The training component 502 feeds training data 506 comprising, for example, member profile data and member activity data into a feature extractor 508 that extracts one or more features 510 of the information. The features 510 are statistical measurements useful in determining whether a member searching on a particular query term actually meant to search on the particular standardized entity being analyzed); and 
replaying each of the previous queries of the job application records, the replaying comprising performing searches for matching results using both the title field search process and the compound search process based on the one or more terms of each previous query (Fig. 6; [0080]: At operation 614, the one or more query rewriting rules are executed to rewrite the first query… [0081]: At operation 616, it may be determined if there are any more query terms. If so, then the method 600 loops back to operation 604 for the next query term. If not, then the method 600 ends. It should be noted that while a specific ordering of operations within the loop is presented in this figure, alterations of this figure are possible where multiple loops are performed independently. For example, operations 604 - 608 may be performed for each query term, and then operations 610 - 614 may be performed in a separate loop for each query term).

Regarding Claim 7, the combined teachings of Le and Arya disclose the method of claim 6.
Le further teaches wherein the training the machine-learned model of the classifier further comprises: applying results of the replaying to the machine-learned model (Fig. 5; [0075]-[0076]: In the confidence scoring component 504, candidate query term-standardized entity pairs are fed to the scoring model 500, which outputs a confidence score for each pair based on the scoring model 500… It should be noted that the scoring model 500 may be periodically updated via additional training and/or user feedback), the machine-learned model comprising a probability function and a loss function (Fig. 7; [0094]: The libraries 716 may include system libraries 734 (e.g., C standard library) that may provide functions such as memory allocation functions, string manipulation functions, mathematic functions, and the like). 

Regarding Claim 8, the combined teachings of Le and Arya disclose the method of claim 1. 
Le further teaches wherein the machine-learned model maximizes an overall probability based on a summation of a title search probability and a compound search probability ([0077]: The machine learning algorithm 512 may be selected from among many different potential supervised or unsupervised machine learning algorithms… Examples of unsupervised learning algorithms include expectation-maximization algorithms, vector quantization, and information bottleneck method. In an example embodiment, a multi-class logistical regression model is used).

Regarding Claim 9, Le discloses a system (Fig.1, System 100) comprising: one or more hardware processors; and a memory storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: 
	receiving a job search query from a device of a user, the job search query including one or more terms ([Fig. 6; [0079]: At operation 602, one or more query terms in a first query are obtained. These query terms may be obtained, for example, as part of a search query entered by a member of a social networking service); 
extracting one or more features from the job search query, the one or more extracted features being derived from the one or more terms (Fig. 5; [0075]: The training component 502 feeds training data 506 comprising, for example, member profile data and member activity data into a feature extractor 508 that extracts one or more features 510 of the information); 
However, Le does not explicitly teach “based on the one or more extracted features, determining, using a machine-learned model of a classifier, whether to rewrite the job search query into a title query used in a title field search process that searches title fields or into a compound query used in a compound search process that searches multiple fields; based on the determining, transmitting the job search query to one of a plurality of query rewriters, the plurality of query rewriters including a title query rewriter and a compound query rewriter; responsive to the transmitting, rewriting, by either the title query rewriter or the compound query rewriter,  the job search query into a corresponding machine-language formatted query; using the corresponding machine-language formatted query, performing, by one or more hardware processors of a search engine, the title field search process or the compound search process to derive results; and causing presentation of the results on the device of the user.”
On the other hand, in the same field of endeavor, Arya teaches based on the one or more extracted features, 
determining, using a machine-learned model of a classifier ([0030]-[0033]: The confidence score is calculated based on machine learning models of two types of training data set… In some embodiments, the confidence score is used by the rewriting module 240 to restrict the amount of results being retrieved from the database 128), whether to rewrite the job search query into a title query used in a title field search process that searches title fields ([0013]: the confidence score reflects the confidence of the system in determining that the term belongs to that mapped category; [0026]: For instance, in an input query of “software engineer,” the term “software engineer” is mapped to the category job title within the database 128) or into a compound query used in a compound search process that searches multiple fields ([0033]: From the example given above, based on the data structure with the corresponding confidence score, the input query of “software engineer Oracle” can be rewritten as: (Title (software engineer” AND company (Oracle) documents [750]). [See also Fig. 3, Fig. 4, Abstract, para [0015], [0026], [0037]-[0045] which describes query data structure representation and how the input query is rewritten based on the generated data structure]); 
based on the determining, transmitting the job search query to one of a plurality of query rewriters (Fig. 5, operation 560 – rewrite the input query; Fig. 8; [0057]: The instructions 824 may further be transmitted or received over a communications network 826; See also para [0024], [0053]), the plurality of query rewriters including a title query rewriter and a compound query rewriter (Fig. 2; [0024]: The query structuring system 200 includes… a rewriting module 240…. It will be appreciated that each module may be implemented as a single module, combined into other modules, or further subdivided into multiple modules. See also para [0033], [0045]); 
responsive to the transmitting, rewriting, by either the title query rewriter or the compound query rewriter, the job search query into a corresponding machine-language formatted query ([0045]: At operation 560, the rewriting module 240 rewrites the input query based on the generated data structure where the rewritten input query is in a format compatible to a search engine); 
using the corresponding machine-language formatted query, performing, the title field search process or the compound search process to derive results ([0033]: the rewritten query tags each term with its determined category; [0045]: The rewritten input query is sent to the search engine and used to retrieve search results); and 
causing presentation of the results on the device of the user ([0034]: In some embodiments, the rewritten query is presented to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Le to incorporate the teachings of Arya to include “based on the one or more extracted features, determining, using a machine-learned model of a classifier, whether to rewrite the job search query into a title query used in a title field search process that searches title fields or into a compound query used in a compound search process that searches multiple fields; based on the determining, transmitting the job search query to one of a plurality of query rewriters, the plurality of query rewriters including a title query rewriter and a compound query rewriter; responsive to the transmitting, rewriting, by either the title query rewriter or the compound query rewriter,  the job search query into a corresponding machine-language formatted query; using the corresponding machine-language formatted query, performing, by one or more hardware processors of a search engine, the title field search process or the compound search process to derive results; and causing presentation of the results on the device of the user.”
The motivation for doing so would be to rewrite a query based on a generated data structure to capture contextual information about the search query, as recognized by Arya ([0013] of Arya: In various embodiments, a system generates a data structure for a query that captures a holistic representation of a search intent, taking into account query understanding, query rewriting, and query ranking. Such a system addresses the problems of how to capture contextual information about a search query).

Regarding Claim 10, the combined teachings of Le and Arya disclose the system of claim 9.
 Arya further teaches wherein the rewriting the job search query comprises using the title query rewriter to rewrite the job search query into a machine-language format that performs a search of the title fields of job postings (Fig. 2; [0024]: The query structuring system 200 includes… a rewriting module 240…. It will be appreciated that each module may be implemented as a single module, combined into other modules, or further subdivided into multiple modules; Fig. 5; [0045]: At operation 560, the rewriting module 240 rewrites the input query based on the generated data structure where the rewritten input query is in a format compatible to a search engine). See also para [0033], [0045]).

Regarding Claim 11, the combined teachings of Le and Arya disclose the system of claim 9.
Arya further teaches wherein the rewriting the job search query comprises using the compound query rewriter to rewrite the job search query into a machine-language format that performs a search on the multiple fields of job posting (Fig. 2; [0024]: The query structuring system 200 includes… a rewriting module 240…. It will be appreciated that each module may be implemented as a single module, combined into other modules, or further subdivided into multiple modules; Fig. 5; [0045]: At operation 560, the rewriting module 240 rewrites the input query based on the generated data structure where the rewritten input query is in a format compatible to a search engine). See also para [0033], [0045]).

Regarding Claim 12, the combined teachings of Le and Arya disclose the system of claim 9.
 Le further teaches wherein the operations further comprise ranking the results of the title field search process or the compound search process prior to the causing presentation of the results ([0066]: Referring back to FIG. 3, the rewritten query may then be passed from the structuring module 320 to a query processor (not pictured) that performs a search on the query and returns search results to the ranking module 350; [0067]: In various embodiments, the ranking module 350 is configured to rank documents retrieved in response to a search query in an order of relevance based on various factors).

Regarding Claim 13, the combined teachings of Le and Arya disclose the system of claim 9.
Le further teaches wherein the operations further comprise training the machine-learned model of the classifier using job application records, the job application records each indicating at least a previous job search query and a job identifier of a corresponding applied-to job posting ([0072]: In an example embodiment, the confidence score is calculated based on machine learning models of two types of training data sets, including past activities of all members from the member activity and behavior database 222 and the profile data of all members from the profile database 218).

Regarding Claim 14, the combined teachings of Le and Arya disclose the system of claim 13. 
Le further teaches wherein the training the machine-learned model of the classifier comprises: 
extracting query features from the job application records including one or more terms of each previous query of the job application records Fig. 5; [0075]: The training component 502 feeds training data 506 comprising, for example, member profile data and member activity data into a feature extractor 508 that extracts one or more features 510 of the information. The features 510 are statistical measurements useful in determining whether a member searching on a particular query term actually meant to search on the particular standardized entity being analyzed); and 
replaying each of the previous queries of the job application records, the replaying comprising performing searches for matching results using both the title field search process and the compound search process based on the one or more terms of each previous query (Fig. 6; [0080]: At operation 614, the one or more query rewriting rules are executed to rewrite the first query… [0081]: At operation 616, it may be determined if there are any more query terms. If so, then the method 600 loops back to operation 604 for the next query term. If not, then the method 600 ends. It should be noted that while a specific ordering of operations within the loop is presented in this figure, alterations of this figure are possible where multiple loops are performed independently. For example, operations 604 - 608 may be performed for each query term, and then operations 610 - 614 may be performed in a separate loop for each query term).

Regarding Claim 15, the combined teachings of Le and Arya disclose the system of claim 14.
Le further teaches wherein the training the machine-learned model of the classifier further comprises: applying results of the replaying to the machine-learned model (Fig. 5; [0075]-[0076]: In the confidence scoring component 504, candidate query term-standardized entity pairs are fed to the scoring model 500, which outputs a confidence score for each pair based on the scoring model 500… It should be noted that the scoring model 500 may be periodically updated via additional training and/or user feedback), the machine-learned model comprising a probability function and a loss function (Fig. 7; [0094]: The libraries 716 may include system libraries 734 (e.g., C standard library) that may provide functions such as memory allocation functions, string manipulation functions, mathematic functions, and the like).

Regarding Claim 16, the combined teachings of Le and Arya disclose the system of claim 9. 
Le further teaches wherein the machine-learned model maximizes an overall probability based on a summation of a title search probability and a compound search probability ([0077]: The machine learning algorithm 512 may be selected from among many different potential supervised or unsupervised machine learning algorithms… Examples of unsupervised learning algorithms include expectation-maximization algorithms, vector quantization, and information bottleneck method. In an example embodiment, a multi-class logistical regression model is used).

Regarding Claim 17, Le discloses a machine-storage medium storing instructions that, when executed by one or more hardware processors of a machine, cause the machine to perform operations (Fig. 1, System 100) comprising: 
receiving a job search query from a device of a user, the job search query including one or more terms ([Fig. 6; [0079]: At operation 602, one or more query terms in a first query are obtained. These query terms may be obtained, for example, as part of a search query entered by a member of a social networking service); 
extracting one or more features from the job search query, the one or more extracted features being derived from the one or more terms (Fig. 5; [0075]: The training component 502 feeds training data 506 comprising, for example, member profile data and member activity data into a feature extractor 508 that extracts one or more features 510 of the information); 
However, Le does not explicitly teach “based on the one or more extracted features, determining, using a machine-learned model of a classifier, whether to rewrite the job search query into a title query used in a title field search process that searches title fields or into a compound query used in a compound search process that searches multiple fields; based on the determining, transmitting the job search query to one of a plurality of query rewriters, the plurality of query rewriters including a title query rewriter and a compound query rewriter; responsive to the transmitting, rewriting, by either the title query rewriter or the compound query rewriter,  the job search query into a corresponding machine-language formatted query; using the corresponding machine-language formatted query, performing, by one or more hardware processors of a search engine, the title field search process or the compound search process to derive results; and causing presentation of the results on the device of the user.”
On the other hand, in the same field of endeavor, Arya teaches based on the one or more extracted features, 
determining, using a machine-learned model of a classifier ([0030]-[0033]: The confidence score is calculated based on machine learning models of two types of training data set… In some embodiments, the confidence score is used by the rewriting module 240 to restrict the amount of results being retrieved from the database 128), whether to rewrite the job search query into a title query used in a title field search process that searches title fields ([0013]: the confidence score reflects the confidence of the system in determining that the term belongs to that mapped category; [0026]: For instance, in an input query of “software engineer,” the term “software engineer” is mapped to the category job title within the database 128) or into a compound query used in a compound search process that searches multiple fields ([0033]: From the example given above, based on the data structure with the corresponding confidence score, the input query of “software engineer Oracle” can be rewritten as: (Title (software engineer” AND company (Oracle) documents [750]). [See also Fig. 3, Fig. 4, Abstract, para [0015], [0026], [0037]-[0045] which describes query data structure representation and how the input query is rewritten based on the generated data structure]); 
based on the determining, transmitting the job search query to one of a plurality of query rewriters (Fig. 5, operation 560 – rewrite the input query; Fig. 8; [0057]: The instructions 824 may further be transmitted or received over a communications network 826; See also para [0024], [0053]), the plurality of query rewriters including a title query rewriter and a compound query rewriter (Fig. 2; [0024]: The query structuring system 200 includes… a rewriting module 240…. It will be appreciated that each module may be implemented as a single module, combined into other modules, or further subdivided into multiple modules. See also para [0033], [0045]); 
responsive to the transmitting, rewriting, by either the title query rewriter or the compound query rewriter, the job search query into a corresponding machine-language formatted query ([0045]: At operation 560, the rewriting module 240 rewrites the input query based on the generated data structure where the rewritten input query is in a format compatible to a search engine); 
performing the title field search process or the compound search process to derive results using the corresponding machine-language formatted query ([0045]: The rewritten input query is sent to the search engine and used to retrieve search results); and 
causing presentation of the results on the device of the user ([0034]: In some embodiments, the rewritten query is presented to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Le to incorporate the teachings of Arya to include “based on the one or more extracted features, determining, using a machine-learned model of a classifier, whether to rewrite the job search query into a title query used in a title field search process that searches title fields or into a compound query used in a compound search process that searches multiple fields; based on the determining, transmitting the job search query to one of a plurality of query rewriters, the plurality of query rewriters including a title query rewriter and a compound query rewriter; responsive to the transmitting, rewriting, by either the title query rewriter or the compound query rewriter,  the job search query into a corresponding machine-language formatted query; using the corresponding machine-language formatted query, performing, by one or more hardware processors of a search engine, the title field search process or the compound search process to derive results; and causing presentation of the results on the device of the user.”
The motivation for doing so would be to rewrite a query based on a generated data structure to capture contextual information about the search query, as recognized by Arya ([0013] of Arya: In various embodiments, a system generates a data structure for a query that captures a holistic representation of a search intent, taking into account query understanding, query rewriting, and query ranking. Such a system addresses the problems of how to capture contextual information about a search query).

Regarding Claim 18, the combined teachings of Le and Arya disclose the machine-storage medium of claim 17. 
Le further teaches, wherein the operations further comprise training the machine-learned model of the classifier using job application records, the job application records each indicating at least a previous job search query and a job identifier of a corresponding applied-to job posting ([0072]: In an example embodiment, the confidence score is calculated based on machine learning models of two types of training data sets, including past activities of all members from the member activity and behavior database 222 and the profile data of all members from the profile database 218).

Regarding Claim 19, the combined teachings of Le and Arya disclose the machine-storage medium of claim 18. 
Le further teaches wherein the for training the machine-learned model of the classifier comprises: 
extracting query features from the job application records including one or more terms of each previous query of the job application records (Fig. 5; [0075]: The training component 502 feeds training data 506 comprising, for example, member profile data and member activity data into a feature extractor 508 that extracts one or more features 510 of the information. The features 510 are statistical measurements useful in determining whether a member searching on a particular query term actually meant to search on the particular standardized entity being analyzed); 
replaying each of the previous queries of the job application records, the replaying comprising performing searches for matching results using both the title field search process and the compound search process based on the one or more terms of each previous query (Fig. 6; [0080]: At operation 614, the one or more query rewriting rules are executed to rewrite the first query… [0081]: At operation 616, it may be determined if there are any more query terms. If so, then the method 600 loops back to operation 604 for the next query term. If not, then the method 600 ends. It should be noted that while a specific ordering of operations within the loop is presented in this figure, alterations of this figure are possible where multiple loops are performed independently. For example, operations 604 - 608 may be performed for each query term, and then operations 610 - 614 may be performed in a separate loop for each query term); and 
applying results of the replaying to the machine-learned model (Fig. 5; [0075]-[0076]: In the confidence scoring component 504, candidate query term-standardized entity pairs are fed to the scoring model 500, which outputs a confidence score for each pair based on the scoring model 500… It should be noted that the scoring model 500 may be periodically updated via additional training and/or user feedback), the machine-learned model comprising a probability function and a loss function (Fig. 7; [0094]: The libraries 716 may include system libraries 734 (e.g., C standard library) that may provide functions such as memory allocation functions, string manipulation functions, mathematic functions, and the like).

Regarding Claim 20, the combined teachings of Le and Arya disclose the method of claim 1. 
Arya further teaches wherein an output of the machine-learned model comprises a probability ([0013]: In other words, the confidence score reflects the confidence of the system in determining that the term belongs to that mapped category) and wherein a probability of greater than or equal to 0.5 results in rewriting into a  compound query ([0014]: Based on the confidence scores, the query can then be rewritten in a format that can be processed by a backend search engine. See also para [0030]-[0034]).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168